Citation Nr: 0413151	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
granted service connection for PTSD and assigned an initial 
50 percent rating, effective on the date of the receipt of 
the veteran's claim of service connection.  The veteran is 
appealing the initial 50 percent rating assigned.  

It is also noted that the veteran contends he is unable to 
work due to the service-connected PTSD.  In a January 2003 
rating decision, entitlement to a TDIU was denied.  In the 
February 2003 Statement of Representative in Appeals Case, 
submitted in lieu of VA Form 646, the veteran's 
representative indicated that the veteran was unable to work 
due to the PTSD.  Then, in the May 2004 appellate brief, the 
veteran's representative reiterated the veteran's inability 
to work due to the PTSD.  

The Board accepts the February 2003 Statement on behalf of 
the veteran as a timely notice of disagreement with the 
January 2003 denial of a TDIU.  

This appeal, as to the issue of entitlement to a TDIU, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking and mood, due to such symptoms as:  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances, (including work or a worklike 
setting), and the inability to establish and maintain 
effective work and social relationships.  

2.  The service-connected PTSD has never been shown to 
produce total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 70 
percent rating, but not higher, for the service-connected 
PTSD have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has addressed this new legislation with regard to the 
veteran's claim.  The veteran has been informed of what 
information was needed to support his claim in rating 
decisions, the Statement of the Case, and letters sent to him 
by the RO as noted hereinabove.  Moreover, the veteran was 
afforded a VA examination to determine the current level of 
disability with regard to the PTSD.  More importantly, in 
light of the favorable action taken herein below, the Board 
finds that the veteran is not prejudiced by the Board's 
decision in the claim and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

II.  Factual Background

Historically, the veteran was afforded a VA examination in 
July 2002 in conjunction with his original claim of service 
connection for PTSD.  

The examiner reviewed the veteran's claims file, conducted a 
clinical interview, and administered the Minnesota 
Multiphasic Personality Inventory II (MMPI), the Mississippi 
Scale for PTSD, the Revised Impact of Events Scale, and the 
Beck Depression Inventory.  

The examiner noted that the veteran had held various jobs 
since his discharge from service, that he married in 1966 and 
divorced in 1972.  The veteran reported that he had no real 
feelings for anyone except that he cared for his son.  The 
veteran did not have any real leisure activities except 
gardening in the yard.  The veteran reported a long history 
of alcohol use.  

The veteran was on time for the interview.  He was neatly and 
casually dressed.  He was soft spoken.  His hands were 
slightly shaky.  He showed appropriate eye contact.  His mood 
was dysphoric.  His affect was constricted.  There was no 
evidence of delusions, hallucinations or any other psychotic 
processes.  There was no history of suicidal attempts or 
homicidal attempts or ideation.  Speech was logical, coherent 
and goal directed  His cognitive functioning appeared grossly 
intact.  His judgment and insight were average.  His 
intellect appeared average.  The veteran related the 
following problems with he felt were related to his PTSD.  He 
had frequent nightmares two to three times per week, on 
average and typically awoke cold and sweaty and aroused.  The 
nightmares were recurrent nightmares almost entirely about 
Vietnam.  The veteran reported flashbacks on occasion, mostly 
about his time in the hospital in Vietnam after he was 
wounded in an attack.  He reported problems sleeping for more 
than two to three hours at a time, and that he had problems 
falling asleep.  The veteran reported other triggers that 
brought back memories of Vietnam such as the smell of diesel 
fuel and loud noises that sound like gunfire.  The veteran 
reported that he was easily irritated.  He felt isolated.  He 
did not go out, and hated to go to the store.  The veteran 
felt anxious if he has to go to a shopping mall.  The veteran 
avoids hunting and watching movies about Vietnam.  The 
veteran did not like to be around people.  He did not know 
what they were going to do or how he was going to deal with 
them; in short, he showed symptoms of intrusion, avoidance 
and hyper vigilance.  

The veteran felt that his PTSD symptoms had worsened in 
recent years because he began drinking less and because he 
did not have a job to distract him.  

The examiner noted that the MMPI profile was consistent with 
the diagnosis of PTSD.  Additionally, the veteran appeared 
anxious, fearful, and high strung with significant 
depression, tension, and pessimism.  There were indications 
of a high level of social avoidance and considerable 
alienation from other people.  Affect was blunted.  The MMPI 
subscale for PTSD was well above the cut-off for Vietnam PTSD 
patients.  The Impact of Events Scale showed significant 
symptoms of intrusion and significant symptoms of avoidance.  
The Beck Depression Inventory showed significant symptoms of 
depression.

The diagnosis was that of PTSD, depressive disorder.  The 
Global Assessment of Functioning (GAF) Score was noted as 48.  
The examiner noted that it was likely that the veteran's 
functioning has worsened in recent years because he was no 
longer able to work and distract himself and had cut down on 
the use of alcohol which he had used as a medication.  From 
the veteran's history, the examiner also noted an indication 
that the PTSD had interfered with work performance in the 
past, causing him to leave jobs or feel very uncomfortable 
working with people.  There was also evidence that the 
veteran had used alcohol to medicate his symptoms.  

VA outpatient mental health clinic records show continued 
treatment for PTSD with medication management.

As noted above, the RO issued a rating decision in September 
2002 which granted service connection for PTSD and assigned 
an initial 50 percent rating from the effective date of 
service connection.  The veteran timely appealed the initial 
50 percent rating assigned.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), where the 
Court indicated the most recent level of functional 
impairment is of primary importance.

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a careful review of the entire record, the 
examination of record, as well as the outpatient treatment 
reports, as noted hereinabove, indicate that the veteran's 
PTSD is manifested by symptoms that more nearly approximate 
the criteria set forth for the application of a 70 percent 
rating under Diagnostic Code 9411.  

The medical evidence of record shows that the veteran 
exhibits occupational and social impairment with deficiencies 
in most area, such as family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

The veteran's GAF score was noted to be 48, indicating severe 
symptoms.  The veteran avoids most people, and most social 
situations.  The medical evidence of record indicates that 
the veteran exhibited symptoms of anxiety, significant 
depression, tension and pessimism.  The examiner also noted 
blunted affect, alienation, significant symptoms of intrusion 
and significant symptoms of avoidance, as well as symptoms of 
hypervigilance.  The veteran also reported significant sleep 
disturbance with frequent nightmares.

Finally, the record shows that the veteran has received 
ongoing treatment for his PTSD at the VA mental health 
clinic.  

Based on its review of the entire record, the Board finds 
that the current service-connected disability picture 
referable to PTSD is shown to more nearly approximate the 
schedular criteria that support the assignment of a 70 
percent rating under Diagnostic Code 9411 since the effective 
date of service connection.  

Nonetheless, despite the increase in the veteran's PTSD 
symptoms, the evidence of record does not establish that the 
service-connected disability is 100 percent schedularly 
disabling, as the evidence has never shown total occupational 
and social impairment. 

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected PTSD as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.

Given the facts in this case, the Board concludes that an 
initial 70 percent rating is assignable for the service-
connected PTSD in accordance with the provisions of 
Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.129, 4.130 including Diagnostic Code 9411 
(2003).  


ORDER

An initial schedular rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

Initially, the Board notes that the Court has held that a 
claim for a TDIU is reasonably raised when a claimant whose 
schedular rating meets the minimum criteria under 38 C.F.R. § 
4.16(a) requests entitlement to an increased rating and there 
is evidence of current service-connected unemployability in 
the claimant's claims file or in records under VA control.  
See Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the initial rating for the service-connected 
PTSD has been increased from 50 percent to 70 percent.  As 
such, and in accordance with Norris, a TDIU claim has been 
reasonably raised.  

However, as noted herein above, the veteran's original claim 
of entitlement to a TDIU was initially denied in a January 
2003 rating decision, during the pendency of the appeal of 
the initial rating assigned for the service-connected PTSD.  

In February 2003, the veteran's representative submitted a 
Statement of Representative in Appeals Case (in lieu of a 
Form 646) with regard to the appeal of the initial rating for 
the service-connected PTSD.

In that document, the veteran, through his representative, 
indicated that he was not able to work due to the severity of 
the service-connected PTSD.  In light of the fact that this 
statement was made within once month of the January 2003 
denial of entitlement to a TDIU, the Board construes this 
statement as a timely NOD to that portion of the January 2003 
rating decision that denied entitlement to a TDIU.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to a TDIU.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the Court has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to a TDIU in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2003).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



